Exhibit 99.1 Case Name: Interstate Bakeries Corporation & AllSubsidiaries Case No:04-45814-jwv-11 Consolidated Monthly Operating Report Summary For The Four Weeks Ended and as ofSeptember 20, 2008 REVENUE Gross Income $ 216,956,324 Less Cost of Goods Sold 107,439,003 Ingredients, Packaging & Outside Purchasing $ 61,701,635 Direct & Indirect Labor 35,259,199 Overhead & Production Administration 10,478,169 Gross Profit 109,517,321 OPERATING EXPENSES Owner - Draws/Salaries - Selling & Delivery Employee Salaries 48,594,872 Advertising and Marketing 1,679,412 Insurance (Property, Casualty, & Medical) 11,517,286 Payroll Taxes 4,100,826 Lease and Rent 2,882,039 Telephone and Utilities 1,066,298 Corporate Expense (Including Salaries) 6,873,900 Other Expenses 29,861,210 (i) Total Operating Expenses 106,575,843 EBITDA 2,941,478 Restructuring & Reorganization Charges (305,315 ) (ii) Depreciation and Amortization 4,502,810 Abandonment 44,744 Property & Equipment Impairment - Other( Income)/Expense (37,148 ) Gain/Loss Sale of Prop - Interest Expense 4,554,886 Operating Income (Loss) (5,818,499 ) Income Tax Expense (Benefit) (77,704 ) Net Income (Loss) $ (5,740,795 ) CURRENT ASSETS Accounts Receivable at end of period $ 135,082,545 Increase (Decrease) in Accounts Receivable for period 1,542,750 Inventory at end of period 64,217,828 Increase (Decrease) in Inventory for period 1,557,624 Cash at end of period 21,829,847 (iii) Increase (Decrease) in Cash for period (824,763 ) Restricted Cash 21,090,158 (iv) Increase (Decrease) in Restricted Cash for period 12,225 LIABILITIES Increase (Decrease) Liabilities Not Subject to Compromise 7,193,969 Increase (Decrease) LiabilitiesSubject to Compromise (3,856 ) Taxes payable: Federal Payroll Taxes $ 4,063,342 State/Local Payroll Taxes 3,051,533 State Sales Taxes 796,340 Real Estate and Personal Property Taxes 7,549,142 Other (see attached supplemental schedule) 2,482,837 Total Taxes Payable 17,943,194 See attached supplemental schedule for footnoted information. IBC Other Taxes Payable - Supplemental Schedule for period ended September 20, 2008 Description Amount Use Tax $ 516,789 Accr. Franchise Tax 486,199 Other Taxes 1,479,849 Total Other Taxes Payable $ 2,482,837 4th period (i)Other Expenses included the following items: Employee benefit costs 12,984,575 Facility costs (excluding lease expense) 924,126 Distribution/transportation costs 13,013,609 Local promotional costs 837,071 Miscellaneous 2,101,829 $ 29,861,210 (ii)Restructuring and reorganization expenses for the period included: Restructuring expenses (Gain)/loss on sale of assets (2,162,776 ) Other 111,911 Reorganization expenses Professional fees 1,776,752 Interest income (12,346 ) KERP (15,000 ) Other (3,856 ) $ (305,315 ) (iii)Included in the cash balance is $4 million which represents cash received on the sale of assets.Due to timing, the $4 million in proceeds will reduce IBC's debt in the following period - 5th period FY2009. (iv)Restricted cash represents cash held as collateral pursuant to IBC's debtor-in-possession credit facility. Note:Capital expenditures for the period totaled approximately $1.1 million. EXPLANATORY NOTES TO THE INTERSTATE BAKERIES CORPORATION CONSOLIDATED MONTHLY OPERATING REPORT DATED
